—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered August 15, 2001, convicting him of aggravated harassment of an employee by an inmate (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*600Viewing the evidence in the light most favorable, to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of the crime of aggravated harassment of an employee by an inmate. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the court’s charge improperly defined reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]). In any event, the argument is without merit. The charge, when viewed as a whole, accurately defined reasonable doubt (see People v Greene, 284 AD2d 482 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.